Title: To George Washington from Henry Knox, 5 March 1787
From: Knox, Henry
To: Washington, George



My dear sir
New York 5 March 1787.

I wrote you on the 22d ultimo, that the affairs of Massachusetts were quietly settling down to peace and good order. But by recent advice from General Lincoln, it appears that the Insurgents

who fled from Massachusetts, have received encouragement from the Inhabitants of this State bordering on the Line—and that embracing the time when the greatest part of his force were disbanded on the 23 ultimo, and before his force for four months were enlisted in any considerable numbers, the insurgents to the amount of three hundred headed by one Hamlin, made an irruption to Stockbridge and great Barrington on the 27th ultimo—Genl Lincoln on the 27th sent an express to Govr Clinton on this subject which was laid before the legislature now in session—In consequence of some resolutions he set out from this City on Sunday, in order to expell the Massachusetts Insurgents from this State.
Since his departure, a letter has been received from Kenderhook, dated the 1st instant mentioning that an action had taken place near great Barrington on the 27th between a party of Massachusetts troops & the insurgents, in which four were killed on each side and 40 wounded—The government kept the ground and the insurgents retreated into this State with their wounded and some prisoners—I beleive this account may be true although it is not official General Lincoln in his letter states that he had sent parties in pursuit of the Insurgents, and that they were at great Barrington.
The legislature have this day made choice of delegates to represent this State who are, Colo. Hamilton, Judge Yates, and a Mr Lansing.
Colonel Wadsworth arrived here last evening and begs his respects may be presented to you. I am my dear Sir Your affectionate & respectful humble Servt

H. Knox

